UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2470



BETTY M. RUSMISELL; ANN RUSMISELL,

                                          Plaintiffs - Appellants,

          versus


GERALD LOCKE SMITH; JOHN BUSCH, law firm of
Busch & Talbott, LC; MIKE ROSS, Senator; JAMES
ROSS; M. HUGH HEFNER; JIMMIE L. GREEN; R. MARK
HARPER; WILLIAM E. MCKNIGHT; THOMAS KEADLE;
JAMES D. LAROSA; ANKER ENERGY CORPORATION;
SPRUCE FORKS COAL; JOHN T. HASKINS; RAYMOND F.
PHILLIPS; BASS ENERGY, INCORPORATED; JOHN M.
BOWERS; EUGENE C. SUDER; AUBREY A. WILSON;
NORMAND HALE; VIRGIL MILLER; JAMES DANIEL
MOODY; JEFFREY ST. CLAIR; TROY BRADY; GREG
ANDREWS; LARRY MARSH; UNKNOWN FEMALE EMPLOYEE
OF SHERIFF; CHARLIE MCCOURT; JUANITA ADAMS;
JAMES WOODY; DALE WOODY; STEPHEN A. HOLMES;
LAURA RUSMISELL; DEAN EVERETT; MARGARETE
GROSE,

                                           Defendants - Appellees,

          and


MAGISTRATE COURT OF UPSHUR COUNTY; CIRCUIT
COURT OF UPSHUR COUNTY; SUPREME COURT OF
APPEALS OF WEST VIRGINIA,

                                                       Defendants.
Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-98-23-2)


Submitted:   April 30, 2002                Decided:    June 14, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Betty M. Rusmisell, Ann Rusmisell, Appellants Pro Se. John Everett
Busch, BUSCH & TALBOTT, Elkins, West Virginia; William Tracey
Weber, Jr., WEBER & WEBER, Weston, West Virginia; Daniel C. Cooper,
James Douglas Gray, Michael S. Garrison, Michael Kozakewich, Jr.,
STEPTOE & JOHNSON, Clarksburg, West Virginia; Harold Stanford Yost,
Bridgeport, West Virginia; James A. Walls, Morgantown, West
Virginia; John M. Bowers, French Creek, West Virginia; Ellen R.
Archibald, KESNER, KESNER & BRAMBLE, Charleston, West Virginia;
Aubrey A. Wilson, Buckhannon, West Virginia; Normand Hale,
Buckhannon, West Virginia; Norman Thomas Farley, WEST & JONES,
Clarksburg, West Virginia; Terry D. Reed, HYMES & COONTS,
Buckhannon, West Virginia; Laura Rusmisell, Buckhannon, West
Virginia; Dean Everett, Buckhannon, West Virginia; T. Keith Gould,
WILSON & BAILEY, Weston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       Betty M. Rusmisell and Ann Rusmisell appeal the district

court’s orders awarding attorney’s fees and costs in accordance

with the methodology of Johnson v. Georgia Highway Express, 488

F.2d    714   (5th   Cir.   1974),   and   denying   their   motion   for

reconsideration.      We have reviewed the record and the district

court’s orders and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.         See Rusmisell v.

Smith, No. CA-98-23-2 (N.D.W. Va. Nov. 5, and Dec. 3, 2001).           We

deny the motion to strike informal briefs and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                AFFIRMED




                                     3